Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 12/18/2019 has been fully considered and is attached hereto.
      Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the Claims.  Therefore, the “slots (166)” in Claims 5 and 16 and “an additional switching circuit” in Claim 19 must be shown or the features canceled from the Claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following lack of antecedent informalities: 
● In Claim 7, Line 7, “a motor” should be changed to read - - the motor - -.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   

Claims 1-4, 7-9, 11-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 3-5,7-9, 13-16 and 18 of  US patent (11,153,996) to Joshi et al in view of Tajima (JP2004153897). 
For the purpose of citation, Examiner used machine translation of JP2004153897A, said translation has been provided herewith to the applicant. 
 	Although the Claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Claim 1 of the ‘996 reference recites (recitation of the ‘996 reference in parentheses) a thermal management assembly for cooling an electronic assembly (verbatim) on a flexible printed circuit board circumferentially disposed around a motor, (on a printed circuit board on an end-face of a motor,): the thermal management assembly comprising (verbatim): a cooling jacket configured to be mounted around a circumference of the motor (a cooling jacket configured to be disposed around a circumference of the motor), the cooling jacket having a mounting surface concentric with the circumference of the motor; at least one jacket manifold formed through the cooling jacket (verbatim), the at least one jacket manifold having a fluid inlet and a fluid outlet and defining a fluid flow area therebetween (verbatim); and a thermal compensation base layer thermally coupled to the cooling jacket and configured to thermally connect the cooling jacket and one or more devices on (verbatim) the flexible printed circuit board (the printed circuit board).
While ‘996 defines a thermal management circumferentially disposed on a motor, a cooling jacket disposed around a circumference of the motor and having a mounting surface concentric with circumference of the motor. 
However ‘996 fails to specifically recite a flexible printed circuit board circumferentially disposed around the motor, and the cooling jacket having a mounting surface concentric with the circumference of the motor.
Instead ‘897 (In Fig 4) discloses a flexible substrate (19) circumferentially disposed around motor (8), and the cooling jacket (23) having a mounting surface (mounting surface of 23 on which 21/19A are mounted) concentric with the circumference of the motor (8).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify teaching of ‘996 with that of ‘897 with a flexible printed circuit board circumferentially disposed around the motor, and the cooling jacket having a mounting surface concentric with circumference of the motor to benefit from providing enhanced thermal conductivity, efficiently cooling the power module while eliminating displacement of the power module from the radiator (‘897 page 6, II. 211-226). 
Regarding Claim 7, Claim 7 of the ‘996 reference recites (recitation of the ‘996 reference in parentheses)  an electronic assembly comprising (verbatim): a flexible printed circuit board circumferentially disposed around a motor and having a first surface and a second surface opposite to the first surface (a printed circuit board having a first surface and a second surface opposite to the first surface), one or more switching semiconductor devices disposed on the first surface (verbatim); and a thermal management assembly thermally connected to the flexible printed circuit board (a thermal management assembly thermally connected to the printed circuit board), the thermal management assembly comprising (verbatim): a cooling jacket mounted around a circumference of a motor (verbatim) and having a mounting surface concentric with the circumference of the motor, the mounting surface coupled to the first surface of the flexible printed circuit board; at least one jacket manifold formed through the cooling jacket, the at least one jacket manifold having a fluid inlet and a fluid outlet and defining a fluid flow area therebetween (verbatim); and a thermal compensation base layer thermally coupled to the cooling jacket and the one or more switching semiconductor devices  (verbatim) disposed on the first surface of the flexible printed circuit board.
While ‘996 defines a thermal management circumferentially disposed on a motor, a cooling jacket disposed around a circumference of the motor and having a mounting surface concentric with circumference of the motor. 
However ‘996 fails to specifically recite a flexible printed circuit board circumferentially disposed around a motor, and a cooling jacket mounted around a circumference of a motor,  and having a mounting surface concentric with the circumference of the motor, the mounting surface coupled to the first surface of the flexible printed circuit board.
Instead ‘897 (In Fig 4) discloses a flexible printed circuit board (19) circumferentially disposed around motor (8), and a cooling jacket (23) mounted around a circumference of a motor (8), and having a mounting surface (mounting surface of 23 on which 21/19A are mounted) concentric with the circumference of the motor (8), the mounting surface (mounting surface 23 on which 21/19A are mounted) coupled to the first surface of the flexible printed circuit board (19).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify teaching of ‘996 with that of ‘897 with a flexible printed circuit board circumferentially disposed around the motor and a cooling jacket being mounted around a circumference of the motor, and  having a mounting surface concentric with circumference of the motor and the mounting surface being coupled to the first surface of the flexible printed circuit board to benefit from providing enhanced thermal conductivity, efficiently cooling the power module while eliminating displacement of the power module from the radiator (‘897 page 6, II. 211-226). 
Regarding Claim 14, Claim 16 of the ‘996 reference recites (recitation of the ‘996 reference in parentheses)  one or more capacitors disposed on the printed circuit board and configured to be electrically connected to a battery (a capacitor centrally disposed on the printed circuit board and configured to be electrically connected to a battery).
Regarding Claims 2-4, 8-9, 11-13 and 17, Claims 3-5, 8-9, 13-15 and 18 of ‘996 teaches the limitations of Claims 2-4, 8-9, 11-13 and 17 of present application respectively (verbatim).
Regarding Claims 5-6, 10, 15-16 and 18-20, Claims 5-6, 10, 15-16 and 18-20 are objected to as being dependent upon a rejected base Claim, but would be allowable if rewritten in independent form including all of the limitations of the base Claim and any intervening Claims. 
Allowable Subject Matter
 Claims 1-20 would be allowed contingent on a resolution to double patenting rejections, Claims and drawings objections.
With respect to Claim 1-20, the allowability resides in the overall structure of the device as recited in independent claims 1 and 7, and at least in part because claims 1 and 7 recite “ a thermal compensation base layer thermally coupled to the cooling jacket and configured to thermally connect the cooling jacket and one or more devices on the flexible printed circuit board” in Claim 1,  and “one or more switching semiconductor devices disposed on the first surface; and a thermal compensation base layer thermally coupled to the cooling jacket and the one or more switching semiconductor devices disposed on the first surface of the flexible printed circuit board” in Claim 7.
The aforementioned limitation in combination with all remaining limitations of Claims 1 and 7 are believed to render said Claims 1 and 7 and all Claims dependent therefrom (Claims 2-6 and 8-20) patentable over the art of record. 
The closest art of record is believed to be that of Tajima (JP2004153897 – 
hereafter “Tajima”). 
While Tajima Fig 5 teaches an electronic assembly comprising: a flexible printed 
circuit board (19) circumferentially disposed around motor (8), and a cooling jacket (23) mounted around a circumference of a motor (8), and having a mounting surface (mounting surface of 23 on which 21/19A are mounted) concentric with the circumference of the motor (8), the mounting surface (mounting surface 23 on which 21/19A are mounted) coupled to the first surface of the flexible printed circuit board (19). 
However neither Tajima, nor any art of record, either alone or in combination, 
teach or suggest the above-mentioned limitations of Claims 1 and 7. 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Motor Coil Substrate and Method for Manufacturing Motor Coil Substrate US 2020/0076263, Lens Barrel Including a Flexible Printed Wiring Board US 2008/0044175, Electric Machine with a Circuit Board for Wiring Lines of a Winding System US 2005/0194851, other pertinent art made of record are on form PTO-892 notice of reference cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835